Citation Nr: 0403765	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for radical synovectomy 
with total knee replacement on the right.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran has unconfirmed active service from November 1974 
to May 1976.  He also served in the reserves and had active 
duty for training from June13, 1998 to June 17, 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to service connection for hypertension and 
radical synovectomy with total knee replacement on the right.  
This matter also comes from a June 2001 rating decision that 
granted service connection for tinea pedis and awarded a 10 
percent evaluation from June 28, 1998 and reduced the 
evaluation to noncompensable effective February 11, 1999.

In July 2003 the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing held at the 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The record indicates the veteran was ordered to a period of 
active duty for training in Ecuador in June 1998.  In his 
July 2003 hearing testimony, the veteran asserted that his 
current right knee injury occurred during this period and 
that he also developed hypertension as a result of this 
active duty for training.  He suggested that the hypertension 
may have been brought about by his right knee disability.  

He testified that he has a pending appeal of an unfavorable 
line of duty (LOD) determination dated in May 2001 that 
determined that the veteran's hypertension and degenerative 
arthritis in the right knee were not incurred in the line of 
duty.  Previous LOD reports done in December 1998 and May 
2000 were noted to have indicated that the right knee injury 
occurred in the line of duty.  The May 2001 final LOD report 
reversed these findings.  As the outcome of the appeal of the 
May 2001 LOD determination would appear to have direct 
bearing on the outcome of veteran's service connection 
issues, action is needed to clarify the status of the pending 
LOD appeal and obtain copies of the final determination, if 
available.

The Board notes that the most recent VA examination to 
ascertain the severity of the veteran's tinea pedis was done 
in February 1999.  In April 2003 a VA examination was 
requested by the RO, but no further action appears to have 
been taken to schedule one. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  

Finally, the Board notes that aside from the period of active 
duty for training outlined in the record, there is no current 
verification of active service dates.  

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  The AMC must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).

2  The AMC should again contact the 
National Personal Records Center (NPRC) 
and request copies of the veteran's DD-
214 service personnel record documenting 
active duty from November 1974 to May 
1976 and any records documenting other 
periods of active duty aside from that 
shown from June13, 1998 to June 17, 1998.
If these records are not available, 
certification of such from NPRC must be 
placed in the record.

3.  The AMC should clarify the status of 
the May 2001 LOD determination alleged to 
be pending on appeal.  If this 
determination is shown to be pending on 
appeal, the AMC should use all available 
resources, to include the assistance of 
the Alabama State Military Department 
Office of the Adjutant General, to obtain 
a copy of the final appellate 
determination of this matter.  If a final 
appellate determination is not available, 
that fact should clearly be documented in 
the claims file.

4.  The AMC should schedule the veteran 
for a VA skin examination by the 
appropriate specialist to determine the 
current nature and extent of his service-
connected tinea pedis.  The examination 
should include a complete description, 
including measurements, of any current 
scars.

5.  The AMC should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which should 
include the revised regulations 
pertaining to skin disorders at 38 C.F.R. 
§ 4.118.  The veteran and his 
representative should be afforded an 
appropriate period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




